 



Exhibit 10.47
RSU Agreement
For Use from February 2007
Time Warner Cable Inc.
Restricted Stock Units Agreement
General Terms and Conditions
     WHEREAS, the Company has adopted the Plan (as defined below), the terms of
which are hereby incorporated by reference and made a part of this Agreement;
and
     WHEREAS, the Committee has determined that it would be in the best
interests of the Company and its stockholders to grant the restricted stock
units (the “RSUs”) provided for herein to the Participant pursuant to the Plan
and the terms set forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth, the parties agree as follows:

1.   Definitions. Whenever the following terms are used in this Agreement, they
shall have the meanings set forth below. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan.

  a)   “Cause” means, “Cause” as defined in an employment, consulting, advisory
or similar agreement between the Company or any of its Affiliates and the
Participant or, if not defined therein or if there is no such agreement, “Cause”
means (i) the Participant’s continued failure substantially to perform such
Participant’s duties (other than as a result of total or partial incapacity due
to physical or mental illness) for a period of ten (10) days following written
notice by the Company or any of its Affiliates to the Participant of such
failure, (ii) dishonesty in the performance of the Participant’s duties,
(iii) the Participant’s conviction of, or plea of nolo contendere to, a crime
constituting (A) a felony under the laws of the United States or any state
thereof or (B) a misdemeanor involving moral turpitude, (iv) the Participant’s
insubordination, willful malfeasance or willful misconduct in connection with
the Participant’s duties or any act or omission which is injurious to the
financial condition or business reputation of the Company or any of its
Affiliates, or (v) the Participant’s breach of any non-competition,
non-solicitation or confidentiality provisions to which the Participant is
subject. The determination of the Committee as to the existence of “Cause” will
be conclusive on the Participant and the Company.     b)   “Disability” means,
“Disability” as defined in an employment, consulting, advisory or similar
agreement between the Company or any of its Affiliates and the Participant or,
if not defined therein or if there shall be no such agreement, “Disability” of
the Participant shall have the meaning ascribed to such term in the Company’s
long-term disability plan or policy, as in effect from time to time.     c)  
“Good Reason” means “Good Reason” as defined in an employment, consulting,
advisory or similar agreement between the Company or any of its Affiliates and

 



--------------------------------------------------------------------------------



 



      the Participant or, if not defined therein or if there is no such
agreement, “Good Reason” means (i) the failure of the Company or any Affiliate
to pay or cause to be paid the Participant’s base salary or annual bonus when
due or (ii) any substantial and sustained diminution in the Participant’s
authority or responsibilities materially inconsistent with the Participant’s
position; provided that either of the events described in clauses (i) and
(ii) will constitute Good Reason only if the Company fails to cure such event
within 30 days after receipt from the Participant of written notice of the event
which constitutes Good Reason; provided, further, that “Good Reason” will cease
to exist for an event on the sixtieth (60th) day following the later of its
occurrence or the Participant’s knowledge thereof, unless the Participant has
given the Company written notice of his or her termination of Employment for
Good Reason prior to such date.     d)   “Notice” means the Notice of Grant of
Restricted Stock Units, which has been provided to the Participant separately
and which accompanies and forms a part of this Agreement.     e)   “Participant”
means an individual to whom RSUs as set forth in the Notice have been awarded
pursuant to the Plan and shall have the same meaning as may be assigned to the
terms “Holder” or “Participant” in the Plan.     f)   “Plan” means the equity
plan, as such plan may be amended, supplemented or modified from time to time,
maintained by the Company that is specified in the Notice.     g)   “Retirement”
means a voluntary termination of Employment by the Participant (i) following the
attainment of age 55 with ten (10) or more years of service as an employee or a
director with the Company or any Time Warner Affiliate or (ii) pursuant to a
retirement plan or early retirement program of the Company or any Affiliate.    
h)   “Shares” means shares of Class A Common Stock, par value $.01 per share, of
the Company.     i)   “Time Warner Affiliate” means Time Warner Inc. and any
entity that is consolidated with Time Warner Inc. for financial reporting
purposes or any other entity designated by the Board in which Time Warner Inc.
has a direct or indirect equity interest of at least twenty percent (20%),
measured by reference to vote or value.     j)   “Vesting Date” means each
vesting date set forth in the Notice.

2.   Grant of Restricted Stock Units. The Company hereby grants to the
Participant (the “Award”), on the terms and conditions hereinafter set forth,
the number of RSUs set forth on the Notice. Each RSU represents the unfunded,
unsecured right of the Participant to receive one Share on the date(s) specified
herein or in the Notice. RSUs do not constitute issued and outstanding Shares
for any corporate purposes and do not confer

2



--------------------------------------------------------------------------------



 



    on the Participant any right to vote on matters that are submitted to a vote
of holders of Shares.

3.   Dividend Equivalents and Retained Distributions. If on any date while RSUs
are outstanding hereunder the Company shall pay any regular cash dividend on the
Shares, the Participant shall be paid, for each RSU held by the Participant on
the record date, an amount of cash equal to the dividend paid on a Share (the
“Dividend Equivalents”) at the time that such dividends are paid to holders of
Shares. If on any date while RSUs are outstanding hereunder the Company shall
pay any dividend other than a regular cash dividend or make any other
distribution on the Shares, the Participant shall be credited with a bookkeeping
entry equivalent to such dividend or distribution for each RSU held by the
Participant on the record date for such dividend or distribution, but the
Company shall retain custody of all such dividends and distributions unless the
Committee has in its sole discretion determined that an amount equivalent to
such dividend or distribution shall be paid currently to the Participant (the
“Retained Distributions”); provided, however, that if the Retained Distribution
relates to a dividend paid in Shares, the Participant shall receive an
additional amount of RSUs equal to the product of (i) the aggregate number of
RSUs held by the Participant pursuant to this Agreement through the related
dividend record date, multiplied by (ii) the number of Shares (including any
fraction thereof) payable as a dividend on a Share. Retained Distributions will
not bear interest and will be subject to the same restrictions as the RSUs to
which they relate. Notwithstanding anything else contained in this paragraph 3,
no payment of Dividend Equivalents or Retained Distributions shall occur before
the first date on which a payment could be made without subjecting the
Participant to tax under the provisions of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”).

4.   Vesting and Delivery of Vested Securities.

  a)   Subject to the terms and provisions of the Plan and this Agreement, after
each Vesting Date with respect to the Award, the Company shall issue or transfer
to the Participant the number of Shares that vested on such Vesting Date as set
forth on the Notice and the Retained Distributions, if any, covered by that
portion of the Award. Except as otherwise provided in paragraphs 6 and 7, the
vesting of such RSUs and any Retained Distributions relating thereto shall occur
only if the Participant has continued in Employment of the Company, any of its
Affiliates or any Time Warner Affiliate on the Vesting Date and has continuously
been so employed since the Date of Grant (as defined in the Notice).     b)  
RSUs Extinguished. Upon each issuance or transfer of Shares in accordance with
this Agreement, a number of RSUs equal to the number of Shares issued or
transferred to the Participant shall be extinguished and such number of RSUs
will not be considered to be held by the Participant for any purpose.     c)  
Final Issuance. Upon the final issuance or transfer of Shares and Retained
Distributions, if any, to the Participant pursuant to this Agreement, in lieu of
a

3



--------------------------------------------------------------------------------



 



      fractional Share, the Participant shall receive a cash payment equal to
the Fair Market Value of such fractional Share.     d)   Section 409A.
Notwithstanding anything else contained in this Agreement, no Shares shall be
issued or transferred to a Participant before the first date on which a payment
could be made without subjecting the Participant to tax under the provisions of
Section 409A of the Code.

5.   Termination of Employment.

  (a)   If the Participant’s Employment with the Company, its Affiliates and
Time Warner Affiliates is (i) terminated prior to the Vesting Date by the
Participant for any reason other than those described in clauses (b) and
(c) below with respect to any portion of the Award, then the RSUs covered by any
such portion of the Award and all Retained Distributions relating thereto shall
be completely forfeited on the date of any such termination, unless otherwise
provided in an employment, consulting, advisory or similar agreement between the
Participant and the Company or an Affiliate.     (b)   If the Participant’s
Employment with the Company, its Affiliates and Time Warner Affiliates
terminates (i) as a result of his or her death or Disability or (ii) as a result
of his or her Retirement or by the Company, its Affiliates or any Time Warner
Affiliate for any reason other than for Cause on a date when the Participant
satisfies the requirements for Retirement, then the RSUs for which a Vesting
Date has not yet occurred and all Retained Distributions relating thereto shall,
to the extent the RSUs were not extinguished prior to such termination of
Employment, fully vest on the date of any such termination and Shares subject to
the RSUs shall be issued or transferred to the Participant as soon as
practicable following such termination of Employment.     (c)   Subject to the
terms of any employment, consulting, advisory or similar agreement entered into
by the Participant and the Company, an Affiliate or a Time Warner Affiliate that
provides for treatment of RSUs that is more favorable to the Participant than
the terms of this paragraph 5(c), if the Participant’s Employment with the
Company, its Affiliates and Time Warner Affiliates is terminated by the Company,
its Affiliates or any Time Warner Affiliate for any reason other than for Cause
(unless such termination is due to death or Disability), then a pro rata portion
of the RSUs that would vest on the next Vesting Date, and any Retained
Distributions relating thereto, shall, to the extent the RSUs were not
extinguished prior to such termination of Employment, become vested, and Shares
subject to such RSUs shall be issued or transferred to the Participant as soon
as practicable following such termination of Employment, determined as follows:

  (x)   the number of RSUs covered by the portion of the Award that would vest
on the next Vesting Date, multiplied by;

4



--------------------------------------------------------------------------------



 



  (y)   a fraction, the numerator of which shall be the number of days from the
last Vesting Date (or the Date of Grant if there has not yet occurred a Vesting
Date) preceding the date of such termination of Employment through the date of
such termination, and the denominator of which shall be the number of days from
the last Vesting Date (or the Date of Grant if there has not yet occurred a
Vesting Date) through the next succeeding Vesting Date.

If the product of (x) and (y) results in a fractional share, such fractional
share shall be rounded to the next higher whole share.
The RSUs and any Retained Distributions related thereto that have not vested
shall be completely forfeited on the date of any such termination.
For purposes of this paragraph 5, a temporary leave of absence shall not
constitute a termination of Employment or a failure to be continuously employed
by the Company, any Affiliate or a Time Warner Affiliate regardless of the
Participant’s payroll status during such leave of absence if such leave of
absence is approved in writing by the Company, any Affiliate or any Time Warner
Affiliate subject to the other terms and conditions of the Agreement and the
Plan. Notice of any such approved leave of absence should be sent to the
Company, but such notice shall not be required for the leave of absence to be
considered approved.
In the event the Participant’s Employment with the Company, any of its
Affiliates or any Time Warner Affiliate is terminated, the Participant shall
have no claim against the Company with respect to the RSUs and related Retained
Distributions, if any, other than as set forth in this paragraph 5, the
provisions of this paragraph 5 being the sole remedy of the Participant with
respect thereto.

6.   Acceleration of Vesting Date. Subject to paragraph 7 and the terms of any
employment, consulting, advisory or similar agreement entered into by the
Participant and the Company, an Affiliate or a Time Warner Affiliate that
provides for treatment of RSUs that is more favorable to the Participant than
the terms of this paragraph 6, in the event of a Change in Control, to the
extent the Award has not been previously canceled or forfeited, (a) the Award
will vest in full upon the earlier of (i) the expiration of the one-year period
immediately following the Change in Control, provided the Participant’s
Employment with the Company and its Affiliates has not terminated, (ii) the
original Vesting Date with respect to each portion of the Award, or (iii) the
termination of the Participant’s Employment with the Company or any of its
Affiliates (x) by the Company other than for Cause (unless such termination is
due to death or Disability) or (y) by the Participant for Good Reason and (b)
Shares subject to the RSUs shall be issued or transferred to the Participant, as
soon as practicable following such Vesting Date, along with the Retained
Distributions related thereto. In the event of any such vesting as described in
clauses (i) and (iii) of the preceding sentence, the date described in such
clauses shall be treated as the Vesting Date.

5



--------------------------------------------------------------------------------



 



7.   Limitation on Acceleration. Notwithstanding any provision to the contrary
in the Plan or this Agreement, if the Payment (as hereinafter defined) due to
the Participant hereunder as a result of the acceleration of vesting of the RSUs
pursuant to paragraph 6 of this Agreement, either alone or together with all
other Payments received or to be received by the Participant from the Company or
any of its Affiliates (collectively, the “Aggregate Payments”), or any portion
thereof, would be subject to the excise tax imposed by Section 4999 of the Code
(or any successor thereto), the following provisions shall apply:

  a)   If the net amount that would be retained by the Participant after all
taxes on the Aggregate Payments are paid would be greater than the net amount
that would be retained by the Participant after all taxes are paid if the
Aggregate Payments were limited to the largest amount that would result in no
portion of the Aggregate Payments being subject to such excise tax, the
Participant shall be entitled to receive the Aggregate Payments.     b)   If,
however, the net amount that would be retained by the Participant after all
taxes were paid would be greater if the Aggregate Payments were limited to the
largest amount that would result in no portion of the Aggregate Payments being
subject to such excise tax, the Aggregate Payments to which the Participant is
entitled shall be reduced to such largest amount.     The term “Payment” shall
mean any transfer of property within the meaning of Section 280G of the Code.  
  The determination of whether any reduction of Aggregate Payments is required
and the timing and method of any such required reduction in Payments under this
Agreement or in any such other Payments otherwise payable by the Company or any
of its Affiliates consistent with any such required reduction, shall be made by
the Participant, including whether any portion of such reduction shall be
applied against any cash or any shares of stock of the Company or any other
securities or property to which the Participant would otherwise have been
entitled under this Agreement or under any such other Payments, and whether to
waive the right to the acceleration of the Payment due under this Agreement or
any portion thereof or under any such other Payments or portions thereof, and
all such determinations shall be conclusive and binding on the Company and its
Affiliates. To the extent that Payments hereunder or any such other Payments are
not paid as a consequence of the limitation contained in this paragraph 7, then
the RSUs and Retained Distributions related thereto (to the extent not so
accelerated) and such other Payments (to the extent not vested) shall be deemed
to remain outstanding and shall be subject to the provisions hereof and of the
Plan as if no acceleration or vesting had occurred. Under such circumstances, if
the Participant terminates Employment for Good Reason or is terminated by the
Company or any of its Affiliates without Cause, the RSUs and Retained
Distributions related thereto (to the extent that they have not already become
vested) shall become immediately vested in their entirety upon such termination
and Shares subject to the RSUs shall be issued or transferred to the
Participant, as soon as

6



--------------------------------------------------------------------------------



 



      practicable following such termination of Employment, subject to the
provisions relating to Section 4999 of the Code set forth herein.         The
Company shall promptly pay, upon demand by the Participant, all legal fees,
court costs, fees of experts and other costs and expenses which the Participant
incurred in any actual, threatened or contemplated contest of the Participant’s
interpretation of, or determination under, the provisions of this paragraph 7.

8.   Withholding Taxes. The Participant agrees that,

  a)   Obligation to Pay Withholding Taxes. Upon the payment of any Dividend
Equivalents and the vesting of any portion of the Award of RSUs and the Retained
Distributions relating thereto, the Participant will be required to pay to the
Company any applicable Federal, state, local or foreign withholding tax due as a
result of such payment or vesting. The Company’s obligation to deliver the
Shares subject to the RSUs or to pay any Dividend Equivalents or Retained
Distributions shall be subject to such payment. The Company and its Affiliates
shall, to the extent permitted by law, have the right to deduct from the
Dividend Equivalent, Shares issued in connection with the vesting or Retained
Distribution, as applicable, or any payment of any kind otherwise due to the
Participant any Federal, state, local or foreign withholding taxes due with
respect to such vesting or payment.     b)   Payment of Taxes with Stock.
Subject to the Committee’s right to disapprove any such election and require the
Participant to pay the required withholding tax in cash, the Participant shall
have the right to elect to pay the required withholding tax associated with a
vesting with Shares to be received upon vesting. Unless the Company shall permit
another valuation method to be elected by the Participant, Shares used to pay
any required withholding taxes shall be valued at the closing price of a Share
on the New York Stock Exchange on the date the withholding tax becomes due
(hereinafter called the “Tax Date”). Notwithstanding anything herein to the
contrary, if a Participant who is required to pay the required withholding tax
in cash fails to do so within the time period established by the Company, then
the Participant shall be deemed to have elected to pay such withholding taxes
with Shares to be received upon vesting. Elections must be made in conformity
with conditions established by the Committee from time to time.     c)  
Conditions to Payment of Taxes with Stock. Any election to pay withholding taxes
with Shares must be made on or prior to the Tax Date and will be irrevocable
once made.

9.   Changes in Capitalization and Government and Other Regulations. The Award
shall be subject to all of the terms and provisions as provided in this
Agreement and in the Plan, which are incorporated by reference herein and made a
part hereof, including, without limitation, the provisions of Section 10 of the
Plan (generally relating to

7



--------------------------------------------------------------------------------



 



    adjustments to the number of Shares subject to the Award, upon certain
changes in capitalization and certain reorganizations and other transactions).  
10.   Forfeiture. A breach of any of the foregoing restrictions or a breach of
any of the other restrictions, terms and conditions of the Plan or this
Agreement, with respect to any of the RSUs or any Dividend Equivalents and
Retained Distributions relating thereto, except as waived by the Board or the
Committee, will cause a forfeiture of such RSUs and any Dividend Equivalents or
Retained Distributions relating thereto.   11.   Right of Company to Terminate
Employment. Nothing contained in the Plan or this Agreement shall confer on any
Participant any right to continue in the employ of the Company, any of its
Affiliates or any Time Warner Affiliate, and the Company and any such Affiliate
shall have the right to terminate the Employment of the Participant at any such
time, with or without cause, notwithstanding the fact that some or all of the
RSUs and related Retained Distributions covered by this Agreement may be
forfeited as a result of such termination. The granting of the RSUs under this
Agreement shall not confer on the Participant any right to any future Awards
under the Plan.   12.   Notices. Any notice which either party hereto may be
required or permitted to give the other shall be in writing and may be delivered
personally or by mail, postage prepaid, addressed to Time Warner Cable Inc., at
7910 Crescent Executive Drive, Charlotte, NC 28217, attention Manager, Stock
Programs, and to the Participant at his or her address, as it is shown on the
records of the Company or its Affiliate, or in either case to such other address
as the Company or the Participant, as the case may be, by notice to the other
may designate in writing from time to time.   13.   Interpretation and
Amendments. The Board and the Committee (to the extent delegated by the Board)
have plenary authority to interpret this Agreement and the Plan, to prescribe,
amend and rescind rules relating thereto and to make all other determinations in
connection with the administration of the Plan. The Board or the Committee may
from time to time modify or amend this Agreement in accordance with the
provisions of the Plan, provided that no such amendment shall adversely affect
the rights of the Participant under this Agreement without his or her consent.  
14.   Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and shall be binding
upon and inure to the benefit of the Participant and his or her legatees,
distributees and personal representatives.   15.   Copy of the Plan. The
Participant agrees and acknowledges that he or she has received and read a copy
of the Plan.   16.   Governing Law. The Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York without regard
to any choice of law rules thereof which might apply the laws of any other
jurisdiction.

8



--------------------------------------------------------------------------------



 



17.   Waiver of Jury Trial. To the extent not prohibited by applicable law which
cannot be waived, each party hereto hereby waives, and covenants that it will
not assert (whether as plaintiff, defendant or otherwise), any right to trial by
jury in any forum in respect of any suit, action, or other proceeding arising
out of or based upon this Agreement.   18.   Submission to Jurisdiction; Service
of Process. Each of the parties hereto hereby irrevocably submits to the
jurisdiction of the state courts of the State of New York and the jurisdiction
of the United States District Court for the Southern District of New York for
the purposes of any suit, action or other proceeding arising out of or based
upon this Agreement. Each of the parties hereto to the extent permitted by
applicable law hereby waives, and agrees not to assert, by way of motion, as a
defense, or otherwise, in any such suit, action or proceeding brought in such
courts, any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that such suit, action or proceeding in the above-referenced courts
is brought in an inconvenient forum, that the venue of such suit, action or
proceedings, is improper or that this Agreement may not be enforced in or by
such court. Each of the parties hereto hereby consents to service of process by
mail at its address to which notices are to be given pursuant to paragraph 12
hereof.   19.   Personal Data. The Company, the Participant’s local employer and
the local employer’s parent company or companies may hold, collect, use, process
and transfer, in electronic or other form, certain personal information about
the Participant for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan. Participant understands
that the following personal information is required for the above named
purposes: his/her name, home address and telephone number, office address
(including department and employing entity) and telephone number, e-mail
address, date of birth, citizenship, country of residence at the time of grant,
work location country, system employee ID, employee local ID, employment status
(including international status code), supervisor (if applicable), job code,
title, salary, bonus target and bonuses paid (if applicable), termination date
and reason, taxpayer’s identification number, tax equalization code, US Green
Card holder status, contract type (single/dual/multi), any shares of stock or
directorships held in the Company, details of all grants of RSUs (including
number of grants, grant dates, vesting type, vesting dates, and any other
information regarding RSUs that have been granted, canceled, vested, or
forfeited) with respect to the Participant, estimated tax withholding rate,
brokerage account number (if applicable), and brokerage fees (the “Data”).
Participant understands that Data may be collected from the Participant directly
or, on Company’s request, from Participant’s local employer. Participant
understands that Data may be transferred to third parties assisting the Company
in the implementation, administration and management of the Plan, including the
brokers approved by the Company, the broker selected by the Participant from
among such Company-approved brokers (if applicable), tax consultants and the
Company’s software providers (the “Data Recipients”). Participant understands
that some of these Data Recipients may be located outside the Participant’s
country of residence, and that the Data Recipient’s country may have different
data privacy laws and protections than the Participant’s country of residence.
Participant understands that the Data Recipients will receive, possess, use,
retain and

9



--------------------------------------------------------------------------------



 



    transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of Shares on the
Participant’s behalf by a broker or other third party with whom the Participant
may elect to deposit any Shares acquired pursuant to the Plan. Participant
understands that Data will be held only as long as necessary to implement,
administer and manage the Participant’s participation in the Plan. Participant
understands that Data may also be made available to public authorities as
required by law, e.g., to the U.S. government. Participant understands that the
Participant may, at any time, review Data and may provide updated Data or
corrections to the Data by written notice to the Company. Except to the extent
the collection, use, processing or transfer of Data is required by law,
Participant may object to the collection, use, processing or transfer of Data by
contacting the Company in writing. Participant understands that such objection
may affect his/her ability to participate in the Plan. Participant understands
that he/she may contact the Company’s Stock Plan Administration to obtain more
information on the consequences of such objection.

10